Citation Nr: 0810302	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-28 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from December 1983 to 
November 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied service 
connection for low back strain.


FINDING OF FACT

The competent medical evidence contains an approximate 
balance of positive and negative medical nexus opinions that 
satisfactorily prove or disprove the claim.  Hence, doubt 
must been resolved in favor of the claimant.  


CONCLUSION OF LAW

The veteran's low back strain was incurred in service.  38 
U.S.C.A. §§ 1110, 1131(West Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004; rating 
decisions in June and September 2004; and a statement of the 
case in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the May 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran asserts that he has low back pain that has not 
subsided since he was repeatedly diagnosed with low back 
strain in service.  VA treatment records show that the 
veteran is currently being treated for back pain.  An MRI 
conducted in November 2005 indicated lumbar disc herniation 
to the left, arthritis in the right sacroiliac joint, and 
back pain referred to the right leg.  Therefore, the pivotal 
issue is whether the veteran's current back condition is the 
result of an injury or disease incurred during service.  

The veteran's service medical records show that he was 
treated for a lumbar strain in May 1986 and acute lower back 
pain in July 1987.  A medical examination report from October 
1987, one month before separation, notes a history of 
intermittent low back pain with no radiation.  

A private doctor of chiropractic and naturopathic medicine 
submitted a letter in December 2003 wherein he stated that 
the veteran had been under his care for regular chiropractic 
treatment for the last year.  After noting his review of the 
veteran's history and medical records, the doctor opined that 
the veteran's current lower back pain was "probably due to 
an injury he described that happened during his military 
service."  The veteran was diagnosed with segmental joint 
dysfunction of the lumber and sacrum, muscle spasm, and 
rupture or herniation of lumbar disc.

In February 2004, a private physician, Dr. D., issued a 
"Certificate to return to work" that indicates that veteran 
has had low back sprain since August 1988.  

The veteran underwent a VA examination in May 2004.  He 
reported that he was required to lift heavy pipe and sheet 
metal during service and began noticing back pain in 1985.  
He stated that he had pain, weakness, and stiffness that 
required biweekly chiropractic visits and daily medication.  
On examination, the veteran walked without a limp and did not 
require assistance to remove his clothes or get on the 
examination table.  There was no redness, swelling, or local 
tenderness on the lower lumbar spine area.  Range of forward 
flexion was 0 to 80 degrees actively, passively, and 
repetitively.  Lateral flexion was 0 to 25 degrees 
bilaterally, actively, passively, and repetitively.  Lateral 
rotation was 0 to 45 degrees bilaterally, actively, 
passively, and repetitively.  Bilateral lower leg muscle 
strength was 5/5.  Deep tendon reflexes were normal with 
sensory intact.  Straight leg raise test was 0 to 90 degrees 
bilaterally without complaints of pain.  There was no 
weakness, fatigability, or pain throughout any movement or 
with repetitive motion.  The veteran was diagnosed with low 
back strain, repeated episode with changes in body position, 
normal range of movement, and normal x-ray findings.  The 
examiner noted his review of the claims file and opined that 
it was not at least as likely as not that the veteran's low 
back strain with repeated episode was related to low back 
pain in military service.  

The private doctor of chiropractic and naturopathic medicine 
submitted a second letter in August 2004 reaffirming his 
conclusion that the veteran is "most probably" suffering 
from the same or a similar back problem as the one noted 
during service.  He based his opinion on his review of the 
veteran's service medical records and his discussions with 
the veteran.  

Dr. D. also submitted a second letter in August 2004 wherein 
he stated that the veteran had received multiple muscle 
relaxers, pain medications, and physical therapy for back 
pain from 1988 to the present.  Yet, Dr. D's treatment 
records from 1988 to 2002 show that the veteran was first 
treated for back pain in June 1990.  

After a thorough review of the record, the Board finds the 
veteran is not entitled to presumptive service connection 
because the medical evidence does not show that any arthritis 
of the back manifested within one year of separation.  Thus, 
the Board must reconcile the conflicting nexus opinions of 
record by determining how much weight is to be attached to 
each one.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In 
his correspondence, Dr. D does not draw a connection between 
the veteran's current disability and service.  He simply 
establishes that the veteran began receiving treatment for 
his back in June 1990.  Accordingly, the Board must look to 
the opinions of the private doctor and the VA examiner.  

The RO afforded little weight to the opinion of the doctor of 
chiropractic and naturopathic medicine because it concluded 
that he is not a "medical doctor."   However, it is the 
Board's judgment that as a medical professional who has been 
trained to diagnose and treat diseases, the doctor is 
competent to provide a nexus opinion based on his review of 
the claims file.  Goss v. Brown, 9 Vet. App. 109 (1996) 
(treating nurse's statement may be enough to well ground 
claim where the nurse participated in the treatment of the 
veteran for symptoms of frostbite).  The opinion offered by 
the doctor is concrete, consistent with other evidence in the 
record, and based his treatment of the veteran and his review 
of service medical records.  Prejean v. West, 13 Vet. App. 
444 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The record 
offers no reason to doubt the doctor's credibility.  
Accordingly, the Board finds his opinion that the veteran's 
current back problems are the same or similar to those noted 
in service is persuasive.  

The VA examiner's opinion that the veteran's current low back 
strain with repeated episode is not likely related to low 
back pain noted in service is also concrete and based on a 
contemporaneous exam and review of all of the available 
records.  Accordingly, it too is credible and persuasive.  

Since the competent medical evidence is in equipoise with 
regard to whether the veteran's current back condition is 
related to his active duty, the Board will resolve all 
reasonable doubt in favor of the veteran.  38 C.F.R. § 3.102  
With all reasonable doubt resolved in favor of the claimant, 
the Board finds that the veteran's current low back strain is 
as likely as no related to the inservice complaints of and 
treatment for  low back strain.  Accordingly, service 
connection must be granted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

Service connection for low back strain is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


